Citation Nr: 0727027	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating decision in which the RO denied 
service connection for hypertension, as secondary to service-
connected diabetes mellitus.  The veteran filed a notice of 
disagreement (NOD) in April 2003, and the RO issued a 
statement of the case (SOC) in June 2003.  The veteran filed 
a substantive appeal pertaining to this issue (via a VA Form 
9, Appeal to the Board of Veterans' Appeals)  in January 
2004.

This appeal to the Board also arises from a June 2003 rating 
decision in which the RO denied the veteran's claim for 
service connection for PTSD.  The veteran filed a NOD in June 
2003.  The RO issued a SOC in July 2003, and the veteran 
filed a substantive appeal pertaining to this issue (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
month.

In June 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is associated with the claims 
file.

In a November 2004 decision, the Board denied service 
connection for PTSD and for hypertension, claimed as 
secondary to service-connected diabetes mellitus.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2006 Order, 
the Court granted a joint motion to vacate and remand (filed 
by representatives for both parties), and returned the 
matters to the Board for compliance with instructions in the 
joint motion.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).

As regards the claim for service connection for PTSD, in May 
2003 statements, the veteran alleged the following as his in-
service stressful experiences:  1) On his initial trip to 
Vietnam, the airplane in front of his, which was carrying 
munitions, was struck by sniper fire and exploded.  His pilot 
came off the flight path and came into another airport (Bien 
Hoa) at a steep angle to avoid being hit by sniper fire.  His 
plane was carrying a large amount of munitions and spare C-
130 tires.  2) Upon stepping off a plane at Ton So Nhut Air 
Base, he was shaken up by the body bags lined up on the 
tarmac.  He still sees this scene in his mind to this day.  
3)  The Viet Cong had infiltrated the base at Ton Son Nhut 
the night before he arrived, and he was unable to sleep due 
to being totally scared.  4) Coming under fire while changing 
a C-130 prop plane tire during the evening at Pung Tau Air 
Base.  The hydraulic man was struck, and he had to abandon 
the job until early light.  5) The crew chief on the C-130 
that he was working on at Ton So Nhut Air Base had pulled a 
claymore mine out of the nose wheel well.  The crew chief was 
holding the mine in his hand walking around the plane asking 
what it was, and had to stay still until others came to 
assist.  The veteran states that they could have all been 
blown up.  6) The veteran indicated that there were constant 
mortars, killings, shellings, and attacks while he was in 
Vietnam.

In November 2004, the Board denied this claim on the basis 
that the veteran did not engage in combat with the enemy, 
that none of the veteran's claimed in-service stressful 
experiences had been corroborated by service records or any 
other credible supporting evidence, and that the veteran had 
not provided sufficient information for VA to attempt to 
independently corroborate any alleged in-service stressful 
experience.  However, in the joint motion, the parties 
asserted that a remand of this matter is required, consistent 
with VA's duty to assist the veteran, for attempt to verify 
the occurrence of the veteran's PTSD stressors from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(now known as U.S. Army and Joint Services Records Research 
Center (JSRRC)).

The Board points out that the record includes adequate 
information (type of stressor, unit assignment, and date of 
stressor within a two-month period) for the RO to at least 
attempt to verify his stressors through contact with the 
JSRRC.  In service personnel records dated in January 1966, 
the veteran's unit was identified as 6200 Field Maintenance 
Sq.  During his June 2004 hearing, the veteran identified his 
unit as 463rd Building Maintenance.  In addition, service 
personnel records indicate that the veteran was given a 
temporary duty assignment in Vietnam to support the 315th Air 
Div Route Support Traffic for a total of only 41 days 
effective on or about January 25, 1966.  This time period is 
within the typical 60-day window that JSRRC requires for 
stressor verification.  

Hence, the RO should undertake appropriate action to attempt 
to independently verify the occurrence of the veteran's 
claimed stressors through JSRRC (and any other appropriate 
source).

The Board further points out that the claims file includes a 
January 2005 VA Behavioral Health Audit form and a report of 
a July 2004 private psychiatric evaluation that each show a 
diagnosis of PTSD as well as note that the veteran reported 
experiencing stressful events during service.  In this 
regard, the Board points out a criterion for service 
connection for PTSD is a link between the veteran's PTSD and 
the verified in-service stressors.  See 38 C.F.R. § 3.304(f).  
In a July 2004 report of a private psychiatric evaluation, 
the psychiatrist diagnosed PTSD secondary to service in 
Vietnam.  However, the Board notes that there is currently no 
medical opinion of record that addresses whether the 
veteran's PTSD is related to any independently verified in-
service stressors.

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo examination, by a 
psychiatrist, at an appropriate VA medical facility, to 
obtain an opinion as to whether the veteran's PTSD is the 
result of the verified stressor(s).  

As regards the claim for service connection for hypertension, 
private inpatient treatment records dated in September 1988 
document treatment for an impending anterior lateral 
myocardial infarction and include findings of an abnormal 
glucose tolerance test, hypertension, and arteriosclerotic 
heart disease with coronary insufficiency. VA outpatient 
treatment records dated in October 2000 show diagnoses of 
type II diabetes mellitus as well as hypertension.  In a 
report of a March 2003 examination, a VA examiner opined that 
the veteran's hypertension preceded his diabetes, thus ruling 
out diabetes mellitus as a possible cause of hypertension.  
In a report of an October 2003 examination, a VA examiner 
noted that the veteran's hypertension began after his initial 
diagnosis with diabetes, but nonetheless opined that the 
veteran's hypertension was not as likely as not secondary to 
his diabetes mellitus noting that the veteran had no history 
of impaired renal function.  

In November 2004, the Board denied this claim on the basis 
that competent evidence negated any medical relationship 
between the veteran's service-connected diabetes mellitus and 
any current hypertension.  However, in the joint motion, the 
parties indicated that a remand of this matter is necessary, 
pursuant to VA's duty to assist, for a medical nexus 
examination or opinion addressing whether his service-
connected type II diabetes mellitus aggravated his claimed 
hypertension.  See 38 C.F.R. § 3.310(a) (2006) (providing 
that service connection may be granted for disability caused 
or aggravated by a service-connected disability).  See 
38 C.F.R. § 3.310 (as revised effective October 10. 2006.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Hence, the RO should 
arrange for VA examination, by a physician, to obtain the 
requested opinion.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the original claim(s) for service connection (as 
consideration of the claim(s) will be based on the evidence 
of record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

On remand, the RO must also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Outpatient Clinic in Johnstown, Pennsylvania (associated 
with the VA Medical Center (VAMC) in Altoona, Pennsylvania) 
dated up to December 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Johnstown VA Outpatient Clinic since December 2005, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006) as regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly, as regards 
assignment of disability ratings and effective dates (two 
elements of a claim for service connection)-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  For the sake of 
efficiency, the RO's readjudication of the claims should 
include consideration of any additional evidence submitted 
directly to the Board, notwithstanding the waiver of RO 
consideration of the evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Johnstown VA Outpatient Clinic all 
pertinent records of evaluation and/or 
treatment for PTSD and/or hypertension, 
from December 2005 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
his claims for service connection for PTSD 
and/or for hypertension  The letter should 
include a summary of the pertinent 
evidence currently of record, and specific 
notice as to the type of evidence 
necessary to substantiate the claims for 
service connection for PTSD and for 
hypertension, claimed as secondary to 
service-connected diabetes mellitus.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it is 
his ultimate responsibility to submit. 

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above)-specifically as regards 
disability ratings and effective dates-as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The RO should undertake necessary 
action to attempt to verify the occurrence 
of the veteran's alleged in-service 
stressful experiences.  The RO should 
forward to JSRRC all supporting evidence 
(to include any probative evidence 
submitted by the veteran).  If JSRRC's 
research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

5.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the RO should prepare a 
report detailing the nature of any 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  

If the occurrence of no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its report, 
skip the development request in paragraph 
6, below, then proceed with paragraph 7.

6.  If and only if evidence corroborating 
the occurrence of any of one or more 
claimed in-service stressful experience(s) 
is received should the RO schedule the 
veteran for VA psychiatric examination by 
a physician (M.D.) at an appropriate VA 
medical facility.

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be set forth in detail.

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

7.  Regardless of the outcome of the 
actions requested in connection with the 
PTSD claim, after additional medical 
records and/or responses are associated 
with the claims file or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA examination in 
connection with the claim for service 
connection for hypertension, by a 
physician, at an appropriate medical 
facility.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be set forth in detail.

Following a review of the claims file, the 
physician should render a medical opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's diagnosed 
hypertension is aggravated (worsened) by 
his service-connected diabetes mellitus.  
If aggravation is found, the examiner 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The physician is requested to review the 
claims file and should set forth all 
findings (as appropriate), along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) report.

8.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

9.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for service 
connection hypertension, as secondary to 
service-connected diabetes mellitus, and 
for PTSD in light of all pertinent 
evidence and legal authority (to include 
the current version of 38 C.F.R. 
§ 3.310(a), as revised in October 2006).

11.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of 38 C.F.R. § 3.310(a), as 
revised, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

